Citation Nr: 0932515	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to September 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, and a February 2006 decision by the VA RO in St. 
Petersburg, Florida.  A hearing before the undersigned 
Veterans Law Judge was held at the St. Petersburg RO in April 
2008.  The hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the matters on appeal.  
Initially, the Board notes that the evidence of record 
indicates that the Veteran has participated in VA's 
Vocational Rehabilitation program.  It is unclear whether all 
relevant Vocational Rehabilitation records have been 
associated with the file, however.  As these records are 
potentially relevant to the matters at hand, namely by 
potentially showing the industrial effect of the service-
connected disabilities, the Board finds that the AMC should 
ensure that copies of all relevant Vocational Rehabilitation 
records have been associated with the file.  


Additionally, with respect to the claim of a compensable 
initial rating for bilateral hearing loss, the Board finds 
that another VA examination is needed.  A review of the 
record indicates that the Veteran underwent VA audiology 
examinations in September and October 2008 and that the 
examinations revealed unreliable audiological results.  
Subsequent to these examinations, the Veteran, via his 
representative, has submitted statements indicating that he 
believed the results were unreliable because he was 
experiencing headaches and pain and was taking medication 
that may have affected his reactions.  See, e.g., December 
2008 facsimile transmission.  Based on these statements, the 
Board finds that the Veteran should be scheduled for another 
VA examination.  

Furthermore with respect to the claim of a compensable 
initial rating for hearing loss, the Board notes that it 
appears that there is an outstanding VA audiogram record 
which dates in April 2008.  The audiogram results should be 
obtained, and interpreted if necessary.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data).  
The record also contains an uninterpreted June 2004 
audiogram.  See June 2004 Army Medical Center record.  This 
should be interpreted if possible.  

With respect to the claim of an increased rating for PTSD, 
the Board finds that another VA examination is needed based 
on the age of the most recent examination of record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Finally, with respect to the claim of entitlement to TDIU, 
the Board notes that the evidence indicates that the Veteran 
was employed until approximately July 2008.  See October 2008 
statement.  The record only provides an adequate employment 
history up to July 2005, however; there is insufficient 
information of record about the nature of the Veteran's 
employment from July 2005 to July 2008.  This information 
would be beneficial to deciding this matter.  Thus, the Board 
finds that the AMC should request that the Veteran provide 
additional information as to his employment history.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  

2.  The AMC should request that the 
Veteran provide additional information on 
his employment history, particularly on 
his employment subsequent to July 2005.

3.  The AMC should obtain a copy of the 
Veteran's Vocational Rehabilitation file 
and associate all relevant records with 
the claims file.  

4.  The AMC should obtain and interpret 
the April 2008 VA audiogram.  The AMC 
should also obtain all other outstanding 
VA treatment records and should ask the 
Veteran about the existence of any 
outstanding private or Army Medical 
Center treatment records; all reported 
outstanding treatment records should be 
requested.  

5.  The AMC should request that an 
appropriate medical practitioner 
interpret the June 2004 Army Medical 
Center audiogram.  

6.  The AMC should schedule the Veteran 
for a VA examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  In addition to 
conducting audiological testing in 
accordance with 38 C.F.R. § 4.85, the 
examiner should discuss the effect of the 
hearing disability on the Veteran's 
occupational functioning and activities 
of daily living.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

7.  The AMC should also schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected PTSD.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

8.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

